We have again considered the case in the light of the earnest argument of counsel for appellant on their application for rehearing. But we are not persuaded our announced conclusion that the decree rendered should not be here disturbed is incorrect. Further discussion would serve no useful purpose.
Appellee in reply calls attention to the fact that, on account of this appeal, he has been deprived of the visit of the child during the period of September 17th to October 1st, as fixed in the decree, and suggests another time for like period be stipulated by this Court. We had not overlooked the fact that the time for this particular visit had passed. But we thought that was a matter more conveniently arranged by the chancellor who will have the advantage of conference with the parties concerned. Appellee's request in this particular will be there presented and considered.
Application overruled.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.